KHOUZAM,
Specially concurring.
The main argument raised in this appeal concerns unobjeeted-to comments by the prosecutor and unobjected-to testimony elicited by the prosecutor regarding Appellant’s refusal to consent to a search of her home by law enforcement. The comments were repeated throughout the prosecutor’s opening statement, testimony elicited in the State’s case, and the rebuttal closing argument. Because the appellant has not established fundamental error, I concur in the decision to affirm. There is no question that the State’s references to the appellant’s exercise of her right to refuse to consent to a search of her residence is improper and should be avoided. However, based on the evidence presented in this case, it does not appear that it impaired the fairness of the proceedings below.